Citation Nr: 0531632	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  94-42 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an ovarian cyst with 
endometrial sinus tumor of the ovary.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from February 1978 until June 
1981.

The current appeal arose from an October 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Francisco, California in which the RO determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for an 
ovarian cyst and ovarian cancer that had been finally decided 
in a July 1985 rating action.  Jurisdiction of the claimant's 
appeal has most recently been assumed by the RO in Oakland, 
California.

The case was before the Board of Veterans' Appeals (Board) in 
May 2001, at which time it was remanded for development of 
the evidence.  In a decision issued in May 2004, the Board 
determined that the veteran had submitted the requisite new 
and material evidence to reopen her claim for service 
connection.  The case was again remanded for development.  It 
has now returned to the Board for further appellate review.


FINDING OF FACT

The preponderance of the evidence is against a causal 
relationship existing between the veteran's active service 
and her ovarian cyst with endometrial sinus tumor of the 
ovary. 



CONCLUSION OF LAW

Ovarian cyst with endometrial sinus tumor of the ovary was 
not incurred in, or aggravated by, active service or during 
the applicable presumptive period.  38 U.S.C.A. §§ 11101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in June 2002 and November 2003.  Another letter dated 
in May 2004 apprised the appellant of the developmental 
status of her case.  By means of these letters, the appellant 
was told of the requirements to establish entitlement to 
service connection for a gynecological disability.  She was 
advised of her and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC) informed her of applicable law 
and regulations, the evidence reviewed in connection with her 
claim by VA, and the reasons and bases for VA's decision.  
The Board acknowledges that the initial adverse decision 
issued by the Agency of Original Jurisdiction (AOJ) was in 
October 1991, prior to the appropriate notification regarding 
VA's duty to assist.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  The Board remanded this case in May 2001, in 
part, to address the lack of sufficient notice and for 
readjudication of this claim after such notification had been 
issued.  Subsequent to the VCAA notification in November 
2003, the AOJ provided de novo review of this claim in the 
SSOC of June 2005.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided numerous gynecological examinations, both 
private and VA, that have noted accurate medical histories, 
findings on examination, and the appropriate diagnoses.  A VA 
medical opinion was obtained in September 2003 and February 
2005 to determine the nature and etiology of the veteran's 
gynecological problems.  This physician reported an accurate 
medical history and provided the appropriate 
diagnoses/etiological opinions.  The 2005 examiner 
specifically reported medical information contained in the 
veteran's claims file and the AOJ's examination request 
clearly indicated that the claims file was sent for review by 
the VA physician.  Therefore, the Board finds this medical 
opinion, in combination with the many physical examinations 
of record, is adequate for VA purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
VA requested that the veteran identify all treatment of her 
gynecological disorder in order to obtain medical evidence 
pertinent to her claim.  VA has obtained the veteran's 
service and identified private and VA treatment records.  
Records obtained in conjunction with a claim for benefits 
with the Social Security Administration (SSA) have also been 
associated with the claims file.  However, as the VA examiner 
noted in her report of September 2003, the veteran's 
treatment records since 2000 are not of record.

In conjunction with the Board's May 2004 remand, the 
appellant was scheduled for a VA examination by an 
oncologist.  In doing so, she was contacted at various 
addresses and telephone numbers in January, February, and 
March 2005, to no avail; the veteran did not report for the 
examination.  Attempts to obtain her current residence 
included contacting the SSA.  Finally, a letter was sent to 
her last reported address in September 2005 informing her 
that her case was being returned to the Board.  The U. S. 
Postal Service returned this letter as undeliverable due to 
the fact the veteran had moved and had not left a forwarding 
address.  It is well-established that it is the claimant's 
responsibility to keep VA advised of his or her whereabouts 
in order to facilitate the conduct of medical inquiry.  If 
she does not do so, "there is no burden on the part of the VA 
to turn up heaven and earth to find [her]."  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

Based on the veteran's lack of cooperation in attempts by VA 
to substantiate her claim, the Board finds that there is no 
reasonable possibility that further assistance would 
substantiate the veteran's claim and any further development 
(to include obtaining additional VA examination or private 
treatment records) would be futile.  See 38 U.S.C.A. 
§ 5103A(a)(2), 5103A(b); 38 C.F.R. § 3.159(c)(1)(i), 
(c)(2)(i), (d) (The claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records...); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996), Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.)  The Board notes that the AOJ has not 
completed all instructions noted in its latest remands issued 
in May 2001 and May 2004.  Due to the veteran' failure to 
cooperate, especially her repeated history of failing to 
report to examination or notify VA of her current residence, 
the Board finds that further remand to insist on the AOJ's 
compliance would be futile and needlessly delay adjudication 
of this case.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, and SSOCs discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Malignant tumors shall be granted service connection although 
not otherwise established as incurred in or aggravated by 
service if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  



Factual Background

The veteran initially raised a claim of entitlement to 
service connection for an ovarian cyst with endodermal sinus 
tumor of the ovary in January 1982.  That claim was denied in 
a February 1982 rating decision.  The evidence of record at 
that time included the veteran's service medical records, 
which revealed that the veteran had a routine episiotomy 
following a normal childbirth in 1979; no subsequent problems 
were noted.  She then had a spontaneous abortion in 1981, 
with no evidence of underlying disease or injury that might 
have led to the abortion.  In April 1981, cytology was 
negative for malignancy.

The veteran was given a separation examination the first day 
of June 1981.  She reported a medical history to include a 
"cyst" and a change in menstrual pattern.  She also 
reported a history of a miscarriage.  On examination, her 
pelvic and vagina was found to be normal.  Her Department of 
Defense (DD) Form 214 (Certificate of Release or Discharge 
from Active Duty) indicates that her military occupational 
specialty was as a reprographic specialist.

In June 1981, the veteran was pregnant; pelvic examination 
revealed a 4-millimeter (mm) non-tender cystic mass on the 
right ovary.  The impression was corpus luteum cyst.

Private medical records show that the veteran was treated for 
a urinary tract infection in January 1982.  Pelvic 
examination demonstrated no pertinent abnormality.  The 
veteran underwent sterilization in April 1982.  Pertinent 
history included a first pregnancy ending in 1978 with 
therapeutic abortion, without complication.  A later 
pregnancy ended in miscarriage at 2 1/2 months.  On pelvic 
examination, there were no lesions present.  There were no 
relevant assessments.

The veteran had prior hospitalization for removal of an 
endodermal sinus tumor (ovarian mass) in April 1984.  By 
September 1984, the veteran had completed four cycles of 
chemotherapy, and she was considered in complete remission of 
metastatic endodermal sinus tumor of the right ovary.  The 
diagnosis was advanced endodermal sinus tumor of the ovary 
with residual disease.

In May 1985, the veteran was hospitalized due to a pelvic 
mass.  The initial hospitalization physical examination noted 
that the veteran had returned to normal periods in December 
1984 and laboratory testing did not indicate the presence of 
cancer.  However, by April 1985, pelvic examination and 
sonogram revealed the existence of a left side mass/cyst that 
was suspected of being an ovarian tumor.  The veteran 
underwent a total hysterectomy.  The pathology report noted a 
diagnosis of chronic cervicitis, endomerium (proliferative in 
phase), and multiple dilated follicular cysts and corpora 
lutea of the left ovary.  There was no evidence of the tumor 
associated with the right ovary.  

A pelvic examination in September 1986 and computerized 
tomography (CT) scan in October 1986 revealed a pelvic 
("cystic appearing") mass on the left adnexa.  This mass 
was followed on an outpatient basis.  A barium enema of May 
1987 noted a questionable intraluminal-filling defect at the 
proximal and lateral portion of the ascending colon.

In May 1987, the veteran was hospitalized for her pelvic 
mass.  She underwent exploratory laparotomy, lysis of very 
dense adhesions, mobilization of the sigmoid colon, and 
excision of multiple cysts in the retroperitoneum.  Pathology 
report noted a diagnosis for hemorrhagic corpus luteum cyst 
of the left ovary.  A pelvic sonogram of September 1987 was 
normal except for a complete hysterectomy and missing 
ovaries.

In December 1987, the veteran complained of low abdominal 
pain and cramping.  Her physician felt these symptoms were 
likely due to uterus cuff neuroma, which he commented was not 
an "uncommon problem."  The veteran was given estrogen 
patches and a Depo-Medrol injection that apparently 
alleviated her complaints.  

The veteran underwent a private internal medicine 
consultation in July 1989.  The examiner opined that given 
the length of time that had passed since her initial 
diagnosis of germinal cell tumor of the right ovary, and no 
subsequent evidence of reoccurrence since its resection, it 
was highly probable that the ovarian cancer had been cured.

In February 1997, VA requested a medical opinion on the 
etiology of the veteran's ovarian cancer and cysts.  The VA 
gynecologist noted that a comprehensive review of the 
veteran's medical records had been completed.  The examiner 
opined:

...I see no indication that the tumor 
identified and diagnosed in 1984 has any 
relationship to any gynecological 
findings, including the corpus luteal 
cyst, noted in service.  There are no 
findings in service that would presage 
the later development of the tumor.  
There is no evidence that would indicate 
that the tumor had its origin during 
service or within the one year 
presumptive period following release from 
active duty.  It is unlikely that such a 
relationship to active duty exists.

A VA radiologist provided an opinion in June 1999 on whether 
ultrasound films taken in June 1981 confirmed a diagnosis of 
corpus luteal cyst.  The radiologist found the films to be 
extremely limited and difficult to interpret.  He reported 
that the films were not marked right, left, transverse, or 
sagittal.  He further opined:

Given that there is likely an early 
gestational sac within the uterus, the 
findings in the presumed left ovary most 
likely represent a corpus luteal cyst.  
Again, the pictures provided for 
interpretation are extremely limited, 
especially based on todays standards.  
(Sic)

A letter from a private physician dated in June 2000 noted 
that examination of the veteran's vulva revealed precancerous 
change of the skin.

The veteran was afforded a VA gynecology examination in 
September 2003, with addendum prepared by the examiner in 
March 2005.  The examiner reported that she had done a 
comprehensive review of the medical history contained in the 
veteran's claims file.  She noted a history of the veteran 
working in photolithography during her military service.  
After physical examination of the veteran, the diagnosis was 
right ovarian endodermal sinus tumor detected and resected in 
April 1984.  Regarding the veteran's vulvar and/or vaginal 
abnormalities, the examiner noted that the drugs 
(chemotherapy) to treat her ovarian cancer "might 
contribute" to secondary tumors.  However, she found no 
evidence in the veteran's service medical records and post 
military records dated to 1999 to suggest an underlying 
abnormality that was present during the veteran's tour of 
military duty.  The examiner commented:

...all pelvic ultrasounds done and 
documented in [the veteran's service 
medical records] show evidence of only 
NORMAL OVARIAN ANATOMY during menstrual 
cycles and during PREGNANCIES (e.g. 
gestational sac, corpora lutea cyst, 
corpus luteum cysts (which is a corpora 
tuea cyst that is at least 3 
[centimeters] in diameter).  Corpora 
lutea or corporus luteum cysts are 
present in all pregnancies, secreting the 
needed hormones for a continued 
pregnancy, at least until the placenta 
can take over and produce the needed 
hormones.  Germ cell ovarian tumors, like 
an endodermal sinus tumor, are rapidly 
growing tumors, according to well-
documented medical research and arise 
from the primitive germ cells of the 
embryonic gonad.  This is in contrast to 
a normal corpus lutea cyst which arises 
from follicular cells (not germ cells!)  
In addition, although the [veteran] did 
work in photolithography and claims 
inadequate protection against exposure to 
potentially harmful agents, germ cell 
tumors of the ovary have NOT been 
associated with such exposure.  As such, 
it would be HIGHLY UNLIKELY that this 
particular tumor had been present during 
the [veteran's] military service tour.  
AND, therefore, no objective evidence 
supports the claim that this [veteran's] 
right ovarian endodermal sinus tumor had 
been present during her military tour.

During this [veteran's] military service, 
her [service medical records] are replete 
with many visits to healthcare providers 
for a variety of somatic complaints.  
However, gynecological complaints are not 
as many and, in many cases, reflect 
underlying pregnancy.  Knowing the 
natural history of ovarian germ cell 
tumors and how rapidly they grow, it 
would be HIGHLY UNLIKELY that any of this 
[veteran's] gynecological complaints 
documented in her [service medical 
records] reflected early germ cell tumor 
burden.

It is impossible to say EXACTLY how long 
this [veteran's] right ovarian germ cell 
tumor had been present.  HOWEVER, it is 
well known that germ cell tumors, 
especially endodermal sinus tumors, are 
very rapidly growing.  This tumor 
probably had only 'started' less than 6-9 
months prior to her presentation and 
surgery in April 1984.  Certainly, if 
this tumor had been present during her 
military service, it would have been 
metastatic and probably lethal long 
before 1984, especially given the infancy 
of chemotherapy at that time for these 
tumors.  Also, if such tumor had been 
present during her military service and 
had been detected, aggressive treatment 
would have been initiated.

This [veteran] has a history of right 
ovarian endodermal sinus tumor which is a 
germ cell tumor.  It was Stage Ia at 
diagnosis and initial surgical recession.  
Aggressive treatment 
with...chemotherapeutic agents resulted in 
complete cure.  Unfortunately, it appears 
that this [veteran] has been experiencing 
complications related to her multiple 
surgeries and chemotherapy (e.g. 
adhesions, abscesses, possible secondary 
cancer).  It can be said, however, that 
these complications are not related to 
any health condition noted to be present 
during her military service.

(Emphasis in original.)

The appellant has argued in numerous written contentions that 
a cyst on her ovary was noted when she miscarried in March 
1981, and at the time it was thought not to be cancerous.  
She argued that medical research has established that her 
type of ovarian cancer only occurs during a pregnancy.  The 
veteran alleged that her cancer was present during her active 
military service and that her military healthcare providers 
had misdiagnosed the tumor.  She asserted that this cancer 
was caused by her military occupation that required her to 
work with hazardous chemicals.  

In June 1992, the veteran submitted copies of textbook 
material on ovarian germ cell tumors and endodermal sinus 
tumors to the RO.  The textbook entitled Cancer Principles 
and Practice of Oncology, under the heading "Endodermal 
Sinus Tumors" on page 907, noted that these tumors were 
unusual and aggressive tumors of germ cell origin and 
reproduce with extraembryonic structures of the early 
embryo...Prior to the use of combination chemotherapy, the 
tumor was almost invariably fatal."  On page 909, its was 
reported that the "association of ovarian carcinoma with 
pregnancy is unusual."  In the textbook Cancer Causing 
Chemicals, on pages 62 and 63 it was noted that arts and 
crafts to include graphic art and work with paints and photo-
processes, risked the practitioner's exposure to carcinogens 
due to chemicals associated with these processes.  In the 
textbook, Diseases of the Ovaries on page 641, it was noted 
that primary ovarian cancer, because of its insidious growth 
and relative inaccessibility, was rarely diagnosed early.  
Because of this, most patients would usually present with 
far-advanced tumors.  In her substantive appeal received in 
June 1992, the veteran contended that these medical texts 
supported her allegation that she had an in-service cyst that 
was, or eventually led to, her post-service ovarian cancer.

While the veteran, as a layperson, is competent to report her 
symptomatology and injuries; she is not competent to provide 
evidence regarding the diagnosis of her gynecological 
complaints or the etiology of these disorders.  See Espiritu, 
supra.  That is, she does not have the medical training or 
knowledge to determine the causes her complaints.  The only 
evidence presented by the appellant to substantiate her claim 
is the medical texts discussed above.  However, instead of 
supporting the contention that her ovarian cancer existed or 
began during military service or a presumptive period, these 
texts support the VA gynecologists' opinions of February 1997 
and September 2003.  That is, the medical evidence is 
unanimous that the type of tumor the veteran had resected in 
April 1984 was of an aggressive nature that would not have 
existed more than six to nine months prior to its removal.  
This opinion places the tumor's onset no earlier than July 
1983, approximately two years after her separation from 
active service and one year after the end of the applicable 
presumptive period.  The evidence is clear that the veteran's 
tumor was at an early stage in April 1984, a fact that, based 
on the medical texts, substantially improved her chance for 
survival.  There is no medical evidence of record that is in 
conflict with these findings.  

The Board finds that the medical opinions of February 1997 
and September 2003 are competent, comprehensive, and 
definitive in establishing that the veteran's tumor removed 
in April 1984, to include its residuals from chemotherapy and 
adhesions, was not the result of her active service, and was 
not incurred during active service or the applicable 
presumptive period.  There is no competent medical evidence 
or opinion of record that disagrees or refutes the VA 
gynecologists' opinions.  The Board concedes that the 
veteran's ovarian cysts probably existed during her active 
service.  However, based on the VA gynecologist's opinion of 
September 2003, the Board finds that the these cysts are a 
normal physiologic occurrence and, therefore, are not a 
disease or injury that can be awarded service connection 
under the provisions of 38 U.S.C.A. § 1131 and 38 C.F.R. 
§ 3.303.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-62 
(Fed. Cir. 2001) (Absent a disease or injury incurred during 
active service, a veteran cannot satisfy the basic disability 
compensation statutes at 38 U.S.C.A. §§ 1110, 1131.  Symptoms 
alone must fail when there is no sufficient factual showing 
that the symptoms derive from an in-service disease or 
injury.); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (The Board cannot base its decision on its own 
uncorroborated medical opinion.)  In addition, the VA 
gynecologist specifically addressed the appellant's claim 
that the chemicals she worked with during military service 
caused her ovarian cancer.  In September 2003, the VA 
gynecologist reported that medical studies had not linked the 
type of harmful agents used by the veteran with ovarian 
cancer and, therefore, it was highly unlikely that these 
agents caused her cancer.  The veteran's lay evidence is 
insufficient to establish any type of nexus between a current 
gynecology disability and her active service.

Based the evidence and above analysis, it is the Board's 
determination that a grant of service connection is not 
warranted for an ovarian cyst with endometrial sinus tumor of 
the ovary and its residuals.  While the veteran is competent 
to report injury and symptoms, there is no probative medical 
evidence or opinion finding a current disability that is 
etiologically related to her active service.  To the extent 
that the appellant has opined on the existence and etiology 
of her gynecological problems, this lay evidence is not 
competent.  To this extent, the preponderance of the evidence 
is against the claim for service connection and the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an ovarian cyst with endometrial sinus 
tumor of the ovary is denied.



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


